Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is dated as of October 10, 2017 (the
“Effective Date”), between Blueprint Medicines Corporation, a Delaware
corporation (the “Company”), and Chris Murray (the “Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.



Employment.

(a) Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions of Section 3 (the
“Term”).

(b) Position and Duties. During the Term, the Executive shall serve as the
Senior Vice President, Technical Operations of the Company, and shall have such
duties as are consistent with such position. The Executive shall report to the
Chief Executive Officer of the Company (the “CEO”). The Executive shall devote
his full working time and efforts to the business and affairs of the
Company. Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board of Directors of the Company (the
“Board”), or engage in religious, charitable or other activities as long as such
services and activities are approved by the Board and do not materially
interfere with the Executive’s performance of his duties to the Company as
provided in this Agreement.

2.



Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s annual base salary shall
be $370,000. The Executive’s base salary shall be re-determined annually by the
Board or the Compensation Committee of the Board and shall be subject to
increase but not decrease while Executive is serving in the Senior Vice
President, Technical Operations role. The annual base salary in effect at any
given time is referred to herein as “Base Salary.” The Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.

(b) Equity. In connection with the commencement of the Executive’s employment,
the Executive shall be granted an option to purchase 70,000 shares of the
Company’s common stock (the “Option”). The date of the grant and the exercise
price shall be determined by using the closing price on the first business day
of the month after the Effective Date. The Option award shall be subject to the
terms and conditions of the Company’s then-current stock option plan and form of
stock option agreement. The Option shall vest as follows: 25% of the shares
shall vest and become exercisable on the first anniversary of the
Effective Date; thereafter, the remaining 75% of the shares shall vest and
become exercisable in 36 equal monthly installments following the first
anniversary of the Effective Date. Vesting shall be contingent upon Executive’s
continued full-time employment with the Company.



1

--------------------------------------------------------------------------------

 

 

(c) Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee of the Board from time to time. Executive’s target annual
incentive compensation shall be 35% of his Base Salary (the “Target Incentive
Compensation”). The Board shall weigh its bonus determination as follows: 50% on
Company performance and 50% on Executive’s individual performance. To earn
incentive compensation, the Executive must be employed by the Company on the day
such incentive compensation is paid. For the year 2017, Executive shall not be
eligible to receive a pro-rated bonus based upon the period of time Executive is
employed at the Company during the 2017 calendar year.

(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.

(e) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(f) Vacations. During the Term, the Executive shall be entitled to accrue paid
vacation in accordance with the Company’s applicable policy.

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then-existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §260l et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.



2

 

--------------------------------------------------------------------------------

 

 

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Executive that would reasonably be expected to result in
material injury or reputational harm to the Company or any of its subsidiaries
and affiliates if he were retained in his position; (iii) continued
non-performance by the Executive of his duties hereunder (other than by reason
of the Executive’s physical or mental illness, incapacity or disability) which
has continued for more than 30 days following written notice of such
non-performance from the CEO; (iv) a material breach by the Executive of any of
the provisions contained in Section 7 of this Agreement; (v) a material
violation by the Executive of the Company’s written employment policies; or (vi)
failure to cooperate with a bona fide internal investigation or an investigation
by regulatory or law enforcement authorities, after being instructed by the
Company to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation or the
inducement of others to fail to cooperate or to produce documents or other
materials in connection with such investigation.

(d) Termination by the Company Without Cause. The Company may terminate the
Executive’s employment at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination by the Company without Cause.

(e) Termination by the Executive. The Executive may terminate his
employment hereunder at any time for any reason, including but not limited to
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events without the Executive’s
express written consent: (i) a material diminution in the Executive’s
responsibilities, authority or duties without the Executive’s consent; (ii) a
material diminution in the Executive’s Base Salary and/or Target Incentive
Compensation without the Executive’s consent (unless such diminution is in
connection with a proportional reduction in compensation to all or substantially
all of the Company’s employees); (iii) a material change of more than 50 miles
in the geographic location at which the Executive provides services to the
Company; or (iv) the material breach of this Agreement by the Company. “Good
Reason Process” shall mean that (i) the Executive reasonably determines in good
faith that a “Good Reason” condition has occurred; (ii) the Executive notifies
the Company in writing of the first occurrence of the Good Reason condition
within 60 days of the first occurrence of such condition; (iii) the Executive
cooperates in good faith with the Company’s efforts, for a period not less than
30 days following such notice (the “Cure Period “) to remedy the condition; (iv)
notwithstanding such efforts, the Good Reason condition continues to exist; and
(v) the Executive terminates his employment within 60 days after the end of the
Cure Period . If the

3

 

--------------------------------------------------------------------------------

 

 

Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon. 

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure
Period. Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.

4.



Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(d) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

(b) Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming irrevocable, all within 60
days after the Date of Termination:



4

 

--------------------------------------------------------------------------------

 

 

(i) the Company shall pay the Executive an amount equal to one (1) times the
Executive’s Base Salary (the “Severance Amount”); and

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for twelve (12) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company. 

The amounts payable under this Section 4(b) shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over twelve
(12) months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided, further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the Date of Termination. Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section l.409A-2(b)(2).

The receipt of any severance payments or benefits pursuant to Section 4 will be
subject to Executive not violating the Restrictive Covenant Agreement (as
defined below), the terms of which are hereby incorporated by reference. In the
event Executive breaches the Restrictive Covenant Agreement, in addition to all
other legal and equitable remedies, the Company shall have the right to
terminate or suspend all continuing payments and benefits to which Executive may
otherwise be entitled pursuant to Section 4 without affecting the Executive’s
release or Executive’s obligations under the Separation Agreement and Release

5. Sale Event Payment. These provisions are intended to assure and encourage in
advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
Sale Event (as defined below). These provisions shall apply in lieu of, and
expressly supersede, the provisions of Section 4(b) regarding severance pay and
benefits upon a termination of employment, if the Date of Termination occurs
within twelve (12) months after the occurrence of the first event constituting a
Sale Event. These provisions shall terminate and be of no further force or
effect beginning twelve (12) months after the occurrence of a Sale Event.

(a) Sale Event. During the Term, if within twelve (12) months after a Sale
Event, the Executive’s employment is terminated by the Company without Cause as
provided in Section 3(d) or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming irrevocable, all within 60 days after the Date of
Termination,

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
the sum of (A) one (1) times the Executive’s current Base Salary (or the

5

 

--------------------------------------------------------------------------------

 

 

Executive’s Base Salary in effect immediately prior to the Sale Event, if
higher) plus (B) one (1) times the Executive’s Target Incentive Compensation;
and

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for twelve (12) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company; and

(iii) all time-based stock options and other time-based stock-based awards held
by the Executive shall accelerate and become fully exercisable or
non-forfeitable as of the Date of Termination; provided that, if any stock
options or other stock-based awards held by the Executive prior to the Effective
Date have accelerated vesting terms that are more favorable to the Executive
than those set forth in this Section 5(a)(iii), the vesting terms of those stock
options or other stock-based awards shall apply as opposed to the accelerated
vesting terms set forth in this Section 5(a)(iii) solely with respect to such
awards.

The amounts payable under Section 5(a)(i) and (ii) shall be paid or commence to
be paid within 60 days after the Date of Termination; provided however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Executive becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity­based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation

6

 

--------------------------------------------------------------------------------

 

 

under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any
amounts that are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b)
or (c).

(ii) For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

(c) Sale Event Definition. For purposes of this Section 5, “Sale Event” shall
mean (i) the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity, (ii) a merger,
reorganization or consolidation pursuant to which the holders of the Company’s
outstanding voting power and outstanding stock immediately prior to such
transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction, (iii) the sale of all of the Stock of the Company to an
unrelated person, entity or group thereof acting in concert, or (iv) any other
transaction in which the owners of the Company’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the Company or any successor entity immediately upon
completion of the transaction other than as a result of the acquisition of
securities directly from the Company.

Notwithstanding the foregoing, a “Sale Event” shall not be deemed to have
occurred for purposes of the foregoing clauses (ii) and (iv) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of voting securities outstanding, increases the proportionate
number of voting securities beneficially owned by any person to 50 percent or
more of the combined voting power of all of the then outstanding voting
securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of voting
securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding voting securities, then a
“Sale Event” shall be deemed to have occurred for purposes of the foregoing
clauses (ii) and (iv).



7

 

--------------------------------------------------------------------------------

 

 

6.



Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding , if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date
that is the earlier of (A) six months and one day after the Executive’s
separation from service, or (B) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their
original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment , then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-l(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.



8

 

--------------------------------------------------------------------------------

 

 

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Restrictive Covenants. The Executive agrees to the terms of the
Non-Solicitation, Confidentiality and Assignment Agreement, dated as of the
Effective Date, by and between the Company and the Executive (the “Restrictive
Covenant Agreement”), the terms of which are hereby incorporated by reference as
material terms of this Agreement.

8. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.

9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

10. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all other prior
agreements between the parties concerning such subject matter; provided that the
Restrictive Covenant Agreement is expressly preserved and incorporated by
reference herein.

11. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.



9

 

--------------------------------------------------------------------------------

 

 

12. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due his under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

13. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

14. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.



10

 

--------------------------------------------------------------------------------

 

 

20. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

[Signature page follows.]

 

 

 



11

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

 

BLUEPRINT MEDICINES CORPORATION

 

 

 

By:

/s/ Jeffrey Albers

 

Name:

Jeffrey Albers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Chris Murray

 

Name:

Chris Murray

 

 

Signature Page – Employment Agreement

--------------------------------------------------------------------------------